Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.
 
Status of the Claims
Claims 1, 17, 28, and 29 have been amended. Claims 4, 12, 21, 23, 27, 30, and 31 are canceled. Claims 1-3, 5-11, 13-20, 22, 24-26, 28, and 29 are pending.

Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive. 
Applicant argues that none of the cited prior art references considers transport zones visited having regard to the validity period of a token that exhibits a temporally limited right to utilize the transport services within a geographical region. Examiner disagrees. Schulz discloses a digital token, said token being route being split into zones and the user purchased the initial transportation only to travel from zone A to zone B). The limited right to use the transport service within the region is evidenced by the token/proof of payment being zone specific (Schulz ¶0012 disclosing the transportation fare may be zone-based and ¶0013 discloses the transaction history to verify the payment for the transportation (zone-based)). Lastly, Schulz discloses the consideration of transport zones visited having regard to the validity period of a token. Schulz discloses that the user purchases fare only for a certain zone, and may be checked-in through a check-in procedure when in proximity to a beacon near the transport service. If the user must visit another zone, and have forgotten to purchase the fare (which results in the proof of payment/digital token), the fare and the check-in occurs (Schulz ¶0069 further discloses that the user purchased transport fare only for a certain zone and may be checked-in through the beacon if visiting another zone that they did not pay for prior to utilizing the service, the fare may then be automatically bought (¶0069-¶0070); ¶0059 further discloses the user checking-in for the transport service (whichever zone they paid for, refer to ¶0069-¶0070). The “proof of payment” or transaction history in the form of a digital token is based on the zone the user is traveling to. Therefore, Schulz discloses transport zones visited having regard to the validity period of a token that exhibits a temporally limited right to utilize the transport services within a geographical region. The transaction history will show the transport fare purchased for the zones visited, and the user may only use the token to visit the zone for which they purchased fare (Schulz ¶0069 disclosing the user only paying for transport from zone A to zone B (see previous relevant citations from claim 1 disclosing the proof of payment being a digital token allowing the user to utilize the service); if the user needs to travel to zone C, but does not purchase additional service to zone C, the user will be refused service to that zone (token is inactive for zone C, only from zone A to zone B); this is an occurrence of another revocation event). Examiner maintains the 103 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11, 13-20, 22, 24-26, 28, and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 17, 28, and 29 are drafted that is unclear and confusing as to the different functions the processor is configured to execute. For example, claim 1 is drafted as a claim, absent any indentations, etc., such that it is confusing as to which limitations go with which. Particularly, the claim language “to cause the terminal device to receive and store a digital token containing digitally signed data and issued by a remote mobility management system trusted, by default, by the transport provider, said token being allocated to the user as a digital proof of the user's subscription to the system, wherein the token exhibits a temporally limited right to utilize the transport services within the region, said signed data being optionally established using a private signing key associated with the system, to transmit a number of wireless signals, over a cellular or wireless local area network, to the system, including signals indicative of times and corresponding locations of the device during the user's stay within the region to facilitate the system keeping track of the movement and related usage of transport services in the region by the user, and to indicate, responsive to a triggering event, the token, including said digitally signed data, wirelessly to a proximate verification apparatus associated with the transport provider, optionally other electronic mobile communication terminal device, wherein the proximate verification apparatus is carried by an inspector or a stationary or vehicle-installed verification apparatus, to enable the proximate verification apparatus carried by the inspector or the stationary or vehicle-installed verification apparatus to inspect the user's subscription based on the digitally signed data and check an authenticity of a signature through the application of verification data associated with the system and stored in the apparatus,”
Claim 1: An electronic mobile communication terminal device for accompanying a user of the device while travelling in a geographic region served locally by a transport provider offering passenger transport, said terminal device comprising: 
a wireless data transfer interface to transmit and receive data; 
a memory; and 
a processor, configured: 
to cause the terminal device to receive and store a digital token containing digitally signed data and issued by a remote mobility management system trusted, by default, by the transport provider, said token being allocated to the user as a digital proof of the user's subscription to the system, wherein the token exhibits a temporally limited right to utilize the transport services within the region, said signed data being optionally established using a private signing key associated with the system, 
to transmit a number of wireless signals, over a cellular or wireless local area network, to the system, including signals indicative of times and corresponding locations of the device during the user's stay within the region to facilitate the system keeping track of the movement and related usage of transport services in the region by the user, and
to indicate, responsive to a triggering event, the token, including said digitally signed data, wirelessly to a proximate verification apparatus associated with the transport provider, optionally other electronic mobile communication terminal device, wherein the proximate verification apparatus is carried by an inspector or a stationary or vehicle-installed verification apparatus, 
, carried by the inspector or the stationary or vehicle-installed verification apparatus, to inspect the user's subscription based on the digitally signed data and check an authenticity of a signature through the application of verification data associated with the system and stored in the apparatus, 
wherein the electronic mobile communication terminal device is configured to determine location data and transport mode data from the signals indicative of times and corresponding locations, 
wherein at least one of the location data or the transport mode data includes inertial sensor data, and determine transport zones visited having regard to the validity period of the token.
For purposes of Examination, Examiner interprets the claim as formatted above in the example claim format.
Similar formatting and inserted punctuation should be applied to other independent claims (17, 28, and 29) as well, and dependent claims where applicable. 
In addition, the limitation in claim 1 reciting “to indicate, responsive to a triggering event, the token including said digitally signed data wirelessly to a proximate verification apparatus associated with the transport provider, optionally other electronic mobile communication terminal device, wherein the proximate verification apparatus is carried by an inspector or a stationary or vehicle-installed verification apparatus,” is unclear. As drafted, the limitation makes it unclear which of the separate functions the processor is configured to do since the limitations are not separated. For instance, in this limitation, what is being indicated? The validity of the token? Further, the “optionally” portion of the also be indicated to another verification apparatus, or is it that the token may optionally be indicated to the actual terminal device that presents the token to the verification apparatus? For purposes of examination, Examiner is interpreting the limitation to be that the actual token is indicated to the verification apparatus in order to determine validity, and the token may also be indicated to another verification apparatus.
Further, the limitation in claim 1 reciting “to enable the proximate verification apparatus, carried by the inspector or the stationary or the vehicle-installed verification apparatus, to inspect the user's subscription based on the digitally signed data and check an authenticity of a signature through the application of verification data  associated with the system and stored in the apparatus,” is unclear. As drafted, the limitation makes it unclear which of the separate functions the processor is configured to do. For instance, in this limitation, it is unclear what the proximate verification apparatus is being enabled to do since the limitations are not separated. Is it being simply enabled (i.e. activated, powered, etc.), or is it only allowing the inspection of the subscription. How is the proximate verification apparatus enabled? For purposes of examination, Examiner interprets this limitation such that the enabling is for the inspection of the subscription (i.e. allowing the signature to be read/authenticated).
Claim 1 recites the limitation “the application of verification data”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 also recites carried by the inspector or the stationary or vehicle-installed verification apparatus. The word “the”
Claim 2 recites the limitation "the graphical code".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the camera".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the control input".  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2, 3, 5-11, and 13-16 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-11, 16, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (2015/0178698) in view of Ziat (2016/0358172) further in view of Heikkila (2017/0064515).

Claim 1: An electronic mobile communication terminal device for accompanying a user of the device while travelling in a geographic region served locally by a transport provider offering passenger transport, said terminal device comprising: (Schulz ¶0019 disclosing a user device that may be implemented as a smartphone, ¶0014 disclosing a user being served by a service provider and paying for transportation; the transportation 
a wireless data transfer interface to transmit and receive data; (Schulz ¶0011 disclosing wireless beacons to connected to a networked device and including network functionality to communicate with the servers; the beacons enable the user to complete payment for transportation services through the user device)
a memory; (Schulz ¶0080 disclosing a system memory component)
and a processor, configured to (Schulz ¶0018 disclosing the user device, service provider server, and payment provider server including one or more processors and other components for executing instructions such as program code and/or data store on one or more computer readable mediums to implement the various applications and data)
cause the terminal device to receive and store a digital token containing digitally signed data and issued by a remote mobility management system trusted, by default, by the transport provider, (Schulz ¶0042 disclosing transaction history that may be transmitted to the user device and/or payment device corresponding to a service provider, the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider; ¶0030 disclosing the payment application may include options to store transaction history for purchased items such as transportation fare to provide proof of payment for the 
said token being allocated to the user as a digital proof of the user's subscription to the system, (Schulz ¶0013 disclosing the user device receiving transaction history which may include/provide a token to the user to provide proof of payment; ¶0042 disclosing transaction history that may be transmitted to the user device and/or payment device corresponding to a service provider, the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider)
wherein the token exhibits a temporally limited right to utilize the transport services within the region, (Schulz ¶0027 a token for admission to the transportation service; ¶0042 disclosing the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider; ¶0069 and Fig. 3B disclosing the route being split into zones and the user purchased the initial transportation only to travel from zone A to zone B)

Regarding the following limitation:
said signed data being optionally established using a private signing key associated with the system, (Schulz ¶0042 disclosing transaction history that may be transmitted to the user device and/or payment device corresponding to a service provider, the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider)
Schulz discloses a user device including a database including identifiers such as operating system registry entries associated with check-in application, payment application, and other applications. This also includes use device tokens and/or encryption keys that includes a public key of the service provider and identifying information for tokens enabling check-in (Schulz ¶0033). Schulz does not explicitly disclose the signed data being optionally established using a private signing key associated with the system. Ziat ¶0043 disclosing a card management app on a device being operative to include access to one or more passes (digital tokens) where each pass may be a digital representation of a credential (e.g. transit pass) that may be access or utilized automatically by the app. Each pass may be included in a package that may include data including JSON file(s); such data may describe the contents of the pass and allow control over the presentation of the pass. Such data may be signed using a private signing key, and the key may be obtained from the transaction entity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schulz to include the signed data being optionally established using a private signing key as taught by Ziat, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.


to transmit a number of wireless signals, over a cellular or wireless local area network, to the system, (Schulz ¶0079 disclosing a transceiver or network interface transmits and receives signals between computer system and other devices such as another user device, service device, or a service provider server via network)

Regarding the following limitation:
including signals indicative of times and corresponding locations of the device during the user's stay within the region to facilitate the system keeping track of the movement and related usage of transport services in the region by the user, 
Schulz discloses the transmission of a number of wireless signals over a cellular or wireless local area network to the system, but does not disclose the signals are indicative of the times and corresponding locations of the device during the user’s stay in the region to keep track of the movement and usage of the transport services by the user. Heikkila discloses in ¶0078 gathering reference data such as positioning data and corresponding environment data (referring to same location at substantially the same time) such as cellular data from a number of sources/mobile phones, Wi-Fi networks, wireless networks, etc. Different signal strength may be established accordingly. ¶0075 further disclosing environment data points (e.g. sensed signal strength of wireless network) combinations of substantially simultaneously captures data points (e.g. signals from several base stations, sensor signals(s), etc.) may be associated with location data 

Schulz, as modified above, discloses the following limitations:
and to indicate, responsive to a triggering event, the token including said digitally signed data wirelessly to a proximate verification apparatus associated with the transport provider, optionally other electronic mobile communication terminal device, wherein the proximate verification apparatus is carried by an inspector or a stationary or vehicle-installed verification apparatus, (Schulz ¶0030 disclosing the user providing proof of payment (barcode, QR code, transaction history for purchased transportation fare) to a transportation authority on the service provider such as a conductor checking purchased tickets; ¶0038 further 
to enable the proximate verification apparatus carried by the inspector or the stationary or vehicle-installed verification apparatus to inspect the user's subscription based on the digitally signed data and check an authenticity of a signature through the application of verification data associated with the system and stored in the apparatus, (Schulz ¶0030 disclosing the user providing proof of payment (barcode, QR code, transaction history for purchased transportation fare) to a transportation authority on the service provider such as a conductor checking purchased tickets; ¶0038 further disclosing the user being checked-in when the user is in proximity to a wireless beacon corresponding to the transportation service; ¶0070 further disclosing the user purchasing additional fare when nearing or at the zone; if the user forgets, but is checked-in (authenticated) the fare may be automatically purchases for the user)
said verification data optionally including a public key associated with the system, (Schulz ¶0042 disclosing transaction history that may be transmitted to the user device and/or payment device corresponding to a service provider, the payment device may issue a token, receipt, or other symbolic representation of payment
wherein the token comprises or indicates anonymous or anonymized user ID anonymized by the mobility management system or a selected third party, (Schulz ¶0030 disclosing the payment application storing transaction history such as receipts as proof of payment using a barcode or QR code)

Regarding the following limitations:
wherein the electronic mobile communication terminal device is configured to determine location data and transport mode data from the signals indicative of times and corresponding locations, wherein at least one of the location data or the transport mode data includes inertial sensor data, 
Schulz discloses device for accompanying a user of the device while travelling in a geographic region served locally by at least one transport provider such as a transport authority and/or transport operator, the system does not explicitly disclose that the data includes inertial sensor data. Heikkila discloses in ¶0043 that sensor data is used for positioning/route logging, etc. including inertial sensors. Further ¶0032 discloses several modes are utilized in light of environmental data and positioning data selected for defining the final location probabilities to the target mobile device; ¶0038 discloses inertial sensor data may provide an indication of various movement parameters useful in estimation of current location; ¶0019 discloses the motion model defines transition probabilities between location data points relative to time; obtaining environment data at the mobile device at a plurality of sequential times instances and determining the most probable location estimate (¶0017). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the data includes 

Schulz, as modified above, discloses the following limitation:
and determine transport zones visited having regard to the validity period of the token. (Schulz ¶0012 disclosing the transportation fare may be zone-based and ¶0013 discloses the transaction history to verify the payment for the transportation (zone-based); ¶0069 further discloses that the user purchased transport fare only for a certain zone and may be checked-in through the beacon if visiting another zone that they did not pay for prior to utilizing the service, the fare may then be automatically bought (¶0069-¶0070); ¶0059 further discloses the user checking-in for the transport service (whichever zone they paid for, refer to ¶0069-¶0070))
 
Claim 2: The terminal device of claim 1, 
comprising a display screen, (Schulz ¶0079 disclosing an output component such as a display)
said device being configured to indicate the token to the verification apparatus, (Schulz ¶0013 disclosing  the user device receiving the token, receipt, and/or payment transaction history to the user as proof of payment; ¶0030 disclosing the user providing proof of payment (barcode, QR code, transaction history for purchased transportation fare) to a transportation authority on the 
wherein the graphical code includes a matrix code, to enable optical reading thereof by the verification apparatus by the camera of the apparatus. (Schulz ¶0013 disclosing the transaction history (proof of payment) may include a bar code or a QR code (matrix code))

Claim 3: The terminal device of claim 1, 
configured to indicate the token to the verification apparatus utilizing short-range wireless radio frequency technology, optionally RFID, NFC, other radio frequency tag, infrared, sound, ultrasound, Bluetooth, or Bluetooth low energy compliant technology. (Schulz ¶0044 disclosing the service provider server at least one network interface components adapted to communicate with the user device, the network interface including radio frequency, Bluetooth, infrared, NFC, microwave, satellite, broadband, PSTN, DSL, etc.)
 
Claim 5: The terminal device of claim 1, 
configured to transmit, optionally automatically or responsive to predefined user input, wherein the predefined user input includes a token request, a wireless notification signal indicative of the current location to the management system, in response to which the token specific to the region including said location is issued by the system and received in the device. (Schulz ¶0012 disclosing as the 

Claim 6: The terminal device of claim 1, 
configured to establish and transmit, as a wireless signal, a digital travel plan in accordance with the control input by the user to the management system, said plan being indicative of the user's visit to the region, in response to which the token specific to the region is issued by the system and received in the device. (Schulz ¶0012 disclosing as the user arrives at a location corresponding to a service provider, wireless beacons may establish a communication with a user device that the user possesses; establishment of a communication channel may trigger a request on the user to pay for transportation with the service provider and the fare may correspond to a zone-based or distance-based fare)

Claim 7: The terminal device of claim 1, wherein the triggering event contains at least one element selected from the group consisting of:
receipt of user input via a user interface of the device instructing to indicate the token, detection of verification apparatus in range, and receipt of interrogation signal from the verification apparatus. (Schulz ¶0030 disclosing the user providing proof of payment (barcode, QR code, transaction history for is in proximity to a wireless beacon corresponding to the transportation service)

Claim 8: The terminal device of claim 1, configured to determine an indication of the current location based on at least one element selected from the group consisting of: 
satellite positioning signal, GPS signal, GLONASS signal, wireless network signal, cellular signal, wireless LAN signal, inertial sensor, camera image, camera view, tag signal received, and audio signal captured via a microphone. (Heikkila ¶0030 disclosing the obtained current environment and positioning data (e.g. GPS data) having regard to the target mobile device being used to determine the most probable location)
 
Claim 9: The terminal device of claim 1, configured to determine the transport mode of the user and include mode information in the transmitted wireless signals, wherein mode information is determined based on at least one element selected from the group consisting of: (Schulz ¶0040 disclosing the user transmitting a purchase transaction  for transportation fare via the user device)
sensor data, inertial sensor data, accelerometer data, magnetometer data, gyroscope data, location data, satellite positioning data, network data, cell identification data, Wi-Fi hotspot data, image data, sound data, wirelessly read 

Claim 10: The terminal device of claim 1, configured to determine the transport mode of the user and include mode information in the transmitted wireless signals, wherein mode information is determined based on at least one element selected from the group consisting of: (Schulz ¶0040 disclosing the user transmitting a purchase transaction for transportation fare via the user device)
sensor data, inertial sensor data, accelerometer data, magnetometer data, gyroscope data, location data, satellite positioning data, network data, cell identification data, Wi-Fi hotspot data, image data, sound data, wirelessly read tag data, time data, calendar date, time of the day, day of the week, transport service route information, and transport service schedule, further wherein the determined mode information indicates at least one element selected from the group consisting of: (Schulz ¶0039 disclosing the service provider including a transportation application and may provide specific cars or areas of the vehicle (mode); ¶0025 disclosing that transportation information such as at least one of 
road transport, water transport, rail transport, passenger car, bus, boat or ferry, tram, train, underground, walking, running, cycling, time of getting aboard, time of getting off, leg duration, number of transport line stops such as bus stops, number of stop intervals, day of the week, calendar date. (¶0017 disclosing the service provider may correspond to a transportation service such as a train, subway, bus, etc.)

Claim 11: The terminal device of claim 1, 
Regarding the following limitation:
wherein the transmitted wireless signals incorporate sensor data including inertial sensor data, such as accelerometer, at least gyroscope and magnetometer data, to enable determining the transport mode of the device remotely.
While Schulz discloses a transceiver or network that transmits signals between the computer system and user device, service device or service provider, Schulz does not disclose the transmitted wireless signals incorporate sensor data including inertial sensor data, such as accelerometer, at least gyroscope and magnetometer data, to enable determining the transport mode of the device remotely. Heikkila discloses in ¶0037 that environmental data may incorporate accelerometer, gyroscope, inertial sensor, and a magnetometer. It would have been obvious to one of ordinary skill in the 

Claim 16: The terminal device of claim 1, 
Regarding the following limitation:
configured to inactivate or delete the token responsive to detection of a fulfillment of at least one condition selected from the group consisting of: token expiry, exit from the region, receipt of revocation signal, and occurrence of other revocation event. (Schulz ¶0069 disclosing the user only paying for transport from zone A to zone B (see previous relevant citations from claim 1 disclosing the proof of payment being a digital token allowing the user to utilize the service); if the user needs to travel to zone C, but does not purchase additional service to zone C, the user will be refused service to that zone (token is inactive for zone C, only from zone A to zone B); this is an occurrence of another revocation event)
 
Claim 28: A device to be executed by a user while travelling in a region served by a transport provider, said device comprising: (Schulz ¶0019 disclosing a user device that may be implemented as a smartphone, ¶0014 disclosing a user being served by a 
a processor configured to receive and store a digital token containing digitally signed data and issued by a remote mobility management system trusted, by default, by the transport provider, (Schulz ¶0018 disclosing the user device, service provider server, and payment provider server including one or more processors and other components for executing instructions such as program code and/or data store on one or more computer readable mediums to implement the various applications and data; ¶0042 disclosing transaction history that may be transmitted to the user device and/or payment device corresponding to a service provider, the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider; ¶0030 disclosing the payment application may include options to store transaction history for purchased items such as transportation fare to provide proof of payment for the transportation fare to a transportation authority such as a conductor checking purchased tickets)
 said token being provided to the user as a digital proof of the user's subscription to the system, (Schulz ¶0013 disclosing the user device receiving transaction history which may include/provide a token to the user to provide proof of payment; ¶0042 disclosing transaction history that may be transmitted to the user device and/or payment device corresponding to a service provider, the payment device may issue a token, receipt, or other symbolic representation of 
wherein the token exhibits temporally limited right to utilize the transport services within the region, (Schulz ¶0027 a token for admission to the transportation service; ¶0042 disclosing the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider; ¶0069 and Fig. 3B disclosing the route being split into zones and the user purchased the initial transportation only to travel from zone A to zone B)

Regarding the following limitation:
transmitting wireless signals including signals indicative of times and corresponding locations of device to the management system to facilitate the system keeping track of the movement and related usage of transport services in the region by the user, 
Schulz discloses the transmission of a number of wireless signals over a cellular or wireless local area network to the system (Schulz ¶0079 disclosing a transceiver or network interface transmits and receives signals between computer system and other devices such as another user device, service device, or a service provider server via network), but does not disclose the signals are indicative of the times and corresponding locations of the device during the user’s stay in the region to keep track of the movement and related usage of the transport services in the region by the user. Heikkila discloses in ¶0078 gathering reference data such as positioning data and 

Schulz, as modified above, discloses the following limitations:
and indicating, responsive to a triggering event, the token including said digitally signed data wirelessly to a proximate verification apparatus associated with the transport provider, wherein the proximate verification apparatus is 
to enable the proximate verification apparatus carried by the inspector or the stationary or vehicle-installed verification apparatus to inspect the user's subscription as indicated by the token data and check an authenticity of a signature through the application of verification data associated with the system and stored in the apparatus, (Schulz ¶0030 disclosing the user providing proof of payment (barcode, QR code, transaction history for purchased transportation fare) to a transportation authority on the service provider such as a conductor checking purchased tickets; ¶0038 further disclosing the user being checked-in when the user is in proximity to a wireless beacon corresponding to the transportation service; ¶0070 further disclosing the user purchasing additional fare when nearing or at the zone; if the user forgets, but is checked-in (authenticated) the fare may be automatically purchases for the user)
wherein the token comprises or indicates anonymous or anonymized user ID anonymized by the mobility management system or a selected third party, (Schulz ¶0030 disclosing the payment application storing transaction history such as receipts as proof of payment using a barcode or QR code)


wherein the device is configured to determine location data and transport mode data from the signals indicative of times and corresponding locations, wherein at least one of the location data or the transport mode data includes inertial sensor data, 
Schulz discloses device for accompanying a user of the device while travelling in a geographic region served locally by at least one transport provider such as a transport authority and/or transport operator, the system does not explicitly disclose that the data includes inertial sensor data. Heikkila discloses in ¶0043 that sensor data is used for positioning/route logging, etc. including inertial sensors. Further ¶0032 discloses several modes are utilized in light of environmental data and positioning data selected for defining the final location probabilities to the target mobile device; ¶0038 discloses inertial sensor data may provide an indication of various movement parameters useful in estimation of current location; ¶0019 discloses the motion model defines transition probabilities between location data points relative to time; obtaining environment data at the mobile device at a plurality of sequential times instances and determining the most probable location estimate (¶0017). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the data includes inertial sensor data as taught by Heikkila in the system of Schulz in view of Ziat, in order to provide an indication of various movement parameters useful in estimation of current location (Heikkila ¶0038).

Schulz, as modified above, discloses the following limitation:
and determine transport zones visited having regard to the validity period of the token. (Schulz ¶0012 disclosing the transportation fare may be zone-based and ¶0013 discloses the transaction history to verify the payment for the transportation (zone-based); ¶0069 further discloses that the user purchased transport fare only for a certain zone and may be checked-in through the beacon if visiting another zone that they did not pay for prior to utilizing the service, the fare may then be automatically bought (¶0069-¶0070); ¶0059 further discloses the user checking-in for the transport service (whichever zone they paid for, refer to ¶0069-¶0070))

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz (2015/0178698) in view of Ziat (2016/0358172) further in view of Heikkila (2017/0064515) further in view of Ben-Akiva (2015/0198722).

Claim 13: The terminal device of claim 1, 
Regarding the following limitation:
configured to buffer time and location data, optionally also determined transport mode data, for wireless transmission optionally responsive to the availability of network coverage applicable for the transmission.
Schulz discloses device for accompanying a user of the device while travelling in a geographic region served locally by at least one transport provider such as a transport authority and/or transport operator, but does not explicitly disclose that the device is configured to buffer time and location data and optionally also determined transport . 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (2015/0178698) in view of Ziat (2016/0358172) further in view of Heikkila (2017/0064515) further in view of Narang (US 9,568,331).

Claim 14: The terminal device of claim 1, 
Regarding the following limitations:
configured to provide a route suggestion to a user-indicated destination from the current location and to provide related real-time navigation guidance in the form of at least visual and audible cues.
Abstract).

Claim 15: The terminal device of claim 1, 
Regarding the following limitation:
configured to provide a route suggestion to a user-indicated destination from the current location and to provide related real-time navigation guidance in the form of at least visual and audible cues, 
Regarding providing real-time navigation guidance in the form of visual and/or audible cues, while Schulz discloses providing a route suggestion to a user-indicated destination, Schulz does not disclose providing real-time navigation guidance in the form of visual and/or audible cues. Narang discloses in Col 13, Ln. 42-45 that the software could provide navigation directions, through voice, screen instructions, etc., to the user for the trip in order to execute it successfully. It would have been obvious to Abstract).

Schulz, as modified above, discloses the following limitations:
the terminal device being further configured to include one or more legs in the suggested route, (Schulz ¶0069 disclosing different routes split into zones)
said legs involving the use of applicable transport services, wherein the applicability of a transport service, such as bus, tram, metro, minibus, aircraft, boat, or train, for travelling a leg of the suggested route is determined based on at least one element selected from the group consisting of: (Schulz ¶0017 disclosing the service provider may correspond to a transportation service such as a train, subway, bus, etc.)
time of the day, day of the week, calendar, transport service route, transport service schedule, current time, traffic situation, distance to be travelled, and weather information. (Schulz ¶0063 disclosing the schedule includes scheduling information such as traffic conditions and weather conditions and ¶0065 disclosing the user may select between various routes for use of the service provider and may be updated of traffic conditions on the route)

s 17, 19, 20, 24-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (2015/0178698) in view of Heikkila.

Claim 17: An electronic system for providing digitally assisted personal mobility management service to users, wherein the system covers a number of different geographic regions and operates in liaison with one or more transport providers offering passenger transport services in said regions, (Schulz ¶0019 disclosing a user device that may be implemented as a smartphone, ¶0014 disclosing a user being served by a service provider and paying for transportation; the transportation authority may verify the user’s identity from a user account or the service provider server(s))
said system further being communication network accessible, Internet accessible, and comprising one or more at least functionally connected servers, (Schulz ¶0016 disclosing that the system includes servers and ¶0022 disclosing the check-in application may correspond to an application available over the internet)
said system comprising a data transfer interface to transmit and receive data via a communication network, at least one processor, and at least one memory storing instructions that, when executed by the at least one processor, cause the system to (Schulz ¶0011 disclosing wireless beacons to connected to a networked device and including network functionality to communicate with the servers; the beacons enable the user to complete payment for transportation services through the user device; ¶0018 disclosing the user device, service prover server, and payment provider server including one or more processors 
establish a digitally signed token to a user carrying a mobile communication terminal device for use as a digital proof of the user's subscription to the system, (Schulz ¶0042 disclosing transaction history that may be transmitted to the user device and/or payment device corresponding to a service provider, the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider; ¶0030 disclosing the payment application may include options to store transaction history for purchased items such as transportation fare to provide proof of payment for the transportation fare to a transportation authority such as a conductor checking purchased tickets)
wherein the token exhibits a temporally limited default right to utilize the transport services offered by a transport provider within a region of said number of regions, (Schulz ¶0027 a token for admission to the transportation service; ¶0042 disclosing the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider; ¶0069 and Fig. 3B disclosing the route being split into zones and the user purchased the initial transportation only to travel from zone A to zone B)
transmit said digitally signed token to the device of the user, (Schulz ¶0013 disclosing the user device receiving transaction history which may 
provide digital verification data to a proximate verification apparatus associated with the transport provider, wherein the proximate verification apparatus is carried by an inspector or a stationary or vehicle-installed verification apparatus, to enable checking an authenticity of a signature, (Schulz ¶0030 disclosing the user providing proof of payment (barcode, QR code, transaction history for purchased transportation fare) to a transportation authority on the service provider such as a conductor checking purchased tickets; ¶0038 further disclosing the user being checked-in when the user is in proximity to a wireless beacon corresponding to the transportation service)

Regarding the following limitation:
at least receive signals transmitted by and regarding the device, including signals indicative of times and corresponding locations of the device, 
Schulz discloses the transmission of a number of wireless signals over a cellular or wireless local area network to the system, but does not disclose the signals are indicative of the times and corresponding locations of the device during the user’s stay in the region to keep track of the movement and usage of the transport services by the user. Heikkila discloses in ¶0078 gathering reference data such as positioning data and 

Schulz, as modified above, discloses the following limitations:
determine based on the received signals information characterizing the usage of the transport services within the region by at least said user during the validity of the token, and supply the determined usage information, by sending it checked-in through the beacon if visiting another zone that they did not pay for prior to utilizing the service, the fare may then be automatically bought (¶0069-¶0070); ¶0059 further discloses the user checking-in for the transport service (whichever zone they paid for, refer to ¶0069-¶0070)
wherein the token comprises or indicates anonymous or anonymized user ID anonymized by the mobility management system or a selected third party, (Schulz ¶0030 disclosing the payment application storing transaction history such as receipts as proof of payment using a barcode or QR code)

Regarding the following limitation:
wherein the electronic system is configured to determine location data and transport mode data from the signals indicative of times and corresponding locations, wherein at least one of the location data or the transport mode data includes inertial sensor data, 


Schulz, as modified above, discloses the following limitation:
and determine zones visited  regard to the validity period of the token. (Schulz ¶0012 disclosing the transportation fare may be zone-based and ¶0013 discloses the transaction history to verify the payment for the transportation (zone-based); ¶0069 further discloses that the user purchased transport fare only for a certain zone and may be checked-in through the beacon if visiting another 

Claim 19: The system of claim 17, configured to determine the transport mode of the user based on the received signals, wherein mode information is determined based on at least one element selected from the group consisting of: 
sensor data, inertial sensor data, accelerometer data, magnetometer data, gyroscope data, location data, network data, cell identification data, Wi-Fi hotspot data, camera or generally image data, sound data, wirelessly read tag data, time data, calendar date, time of the day, day of the week, transport service route information, and transport service schedule. (Schulz ¶0039 disclosing the service provider including a transportation application and may provide specific cars or areas of the vehicle (mode); ¶0025 disclosing that transportation information such as at least one of transportation vehicle and scheduling may be based on service location; ¶0017 disclosing the service provider may correspond to a transportation service such as a train, subway, bus, etc.)

Claim 20: The system of claim 17, configured to determine or receive transport mode information indicative of at least one element selected from the group consisting of: 
road transport, water transport, rail transport, passenger car, bus, boat or ferry, tram, train, underground, walking, running, bus line, boat line, tram line, 

Claim 24: The system of claim 17, configured to establish and transmit the token in response to receiving a digital travel plan or a notification signal indicative of the user's current or forthcoming presence in the region. (Schulz ¶0073 disclosing the transmit a recommended route to the user with a payment request, ¶0074 disclosing the payment request being processed, and ¶0075 disclosing providing a token for admission to the service provider. All of the steps combined discloses the token is transmitted in response to receiving a digital travel plan (recommended route) and processing a payment; see also the flowchart in Fig. 4)

Claim 25: The system of claim 17, configured, in response to receiving a signal indicative of the user's stay within the region extending beyond the expiry of the token, to establish a new token with expiry farther away in the future or extend the expiry of the existing token to the user. (Schulz ¶0015 disclosing that the user may be required to purchase additional fare or “re-up” as transportation fare to cover the cost of transportation where the original fare payment was insufficient; the service and/or payment provider may process a second payment request for additional transportation fare, complete the request, and transmit a transaction history for proof of payment)

Claim 26: The system of claim 17, configured to provide a reply signal indicative of the user's subscription status in response to a receipt of a subscription validity query from a remote element, optionally the transport provider. (Schulz ¶0013 disclosing the transaction may be submitted to a service provider which may include a bar code of QR code or token to provide proof of payment (subscription))

Claim 29: A method to be executed by an electronic system for providing digitally assisted personal mobility management service to users, wherein the system covers a number of different geographical regions and operates in liaison with transport providers offering passenger transport services in the regions, said system further being communication network accessible and comprising one or more at least functionally connected servers, said method comprising: (Schulz ¶0019 disclosing a user device that may be implemented as a smartphone, ¶0014 disclosing a user being served by a service provider and paying for transportation; the transportation authority may verify the user’s identity from a user account or the service provider server(s))
establishing a digitally signed token to a user carrying an electronic mobile personal communication device for use as a digital proof of the user's subscription to the system, (Schulz ¶0013 disclosing the user device receiving transaction history which may include /provide a token to the user to provide proof of payment; ¶0027 a token for admission to the transportation service)
wherein the token exhibits temporally limited default right to utilize the transport services offered by a transport provider within a region of said number of regions, (Schulz ¶0027 a token for admission to the transportation service; 
transmitting said digitally signed token to the device of the user, providing verification data to a proximate verification apparatus associated with the transport provider, wherein the proximate verification apparatus is carried by an inspector or a stationary or vehicle-installed verification apparatus, to enable checking an 762610-US-NP/BP210967 authenticity of a signature, (Schulz ¶0030 disclosing the user providing proof of payment (barcode, QR code, transaction history for purchased transportation fare) to a transportation authority on the service provider such as a conductor checking purchased tickets; ¶0038 further disclosing the user being checked-in when the user is in proximity to a wireless beacon corresponding to the transportation service)

Regarding the following limitation:
at least receiving signals transmitted by and at least regarding the device, including signals indicative of times and corresponding locations of the device, 
Schulz discloses the transmission of a number of wireless signals over a cellular or wireless local area network to the system, but does not disclose the signals are indicative of the times and corresponding locations of the device during the user’s stay in the region to keep track of the movement and usage of the transport services by the user. Heikkila discloses in ¶0078 gathering reference data such as positioning data and corresponding environment data (referring to same location at substantially the same 

Schulz, as modified above, discloses the following limitations:
determining based on the received signals information characterizing the usage of the transport services by at least said user within the region during the validity of the token, and supplying the determined usage information to the transport provider for analysis, verification, and billing purposes, (Schulz ¶0030 checked-in through the beacon if visiting another zone that they did not pay for prior to utilizing the service, the fare may then be automatically bought (¶0069-¶0070); ¶0059 further discloses the user checking-in for the transport service (whichever zone they paid for, refer to ¶0069-¶0070)
wherein the token comprises or indicates anonymous or anonymized user ID anonymized by the mobility management system or a selected third party, (Schulz ¶0030 disclosing the payment application storing transaction history such as receipts as proof of payment using a barcode or QR code)

Regarding the following limitation:
wherein the electronic system is configured to determine location data and transport mode data from the signals indicative of times and corresponding locations, wherein at least one of the location data or the transport mode data includes inertial sensor data, 
Schulz discloses device for accompanying a user of the device while travelling in a geographic region served locally by at least one transport provider such as a transport authority and/or transport operator, the system does not explicitly disclose that the data 

Schulz, as modified above, discloses the following limitation:
and determine transport zones visited having regard to the validity period of the token. (Schulz ¶0012 disclosing the transportation fare may be zone-based and ¶0013 discloses the transaction history to verify the payment for the transportation (zone-based); ¶0069 further discloses that the user purchased transport fare only for a certain zone and may be checked-in through the beacon if visiting another zone that they did not pay for prior to utilizing the service, the fare may then be automatically bought (¶0069-¶0070); ¶0059 further discloses 

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz (2015/0178698) in view of Heikkila (2017/0064515) further in view of Ziat (2016/0358172).

Claim 18: The system of claim 17, 
Regarding the following limitation:
wherein signing data, includes a private signing key associated with the system, used for signing and verification data, wherein the signing and verification data includes a public key associated with the system are region-specific. (Schulz ¶0033 disclosing user device tokens and/or encryption keys, including a public key of the service provider; ¶0035 disclosing the service provider server may be maintained by a transportation provider that may correspond to physical locations for embarking and disembarking transportation services; ¶0069 and Fig. 3B disclosing the route being split into zones and the user purchased the initial transportation only to travel from zone A to zone B (region-specific))
Schulz discloses a user device including a database including identifiers such as operating system registry entries associated with check-in application, payment application, and other applications. This also includes use device tokens and/or encryption keys that includes a public key of the service provider and identifying .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz (2015/0178698) in view of Heikkila (2017/0064515) further in view of Ben-Akiva (2015/0198722).

Claim 22: The system of claim 17, 
Regarding the following limitation:
configured to supply the determined usage information as embodied in a digital report or other data ensemble, wherein the report or other data ensemble covers usage data of also a number of other users active in the region during an analysis period, wherein the analysis period includes the validity period of the token or a longer period spanning a plurality of token validity periods, said analysis period optionally covering one week or month.
Schulz discloses a token exhibiting a right to use transport services within the region, but does not disclose determining usage information covering usage data of also a number of others in the active region during an analysis period of the token or a longer period. Ben-Akiva discloses in ¶0045 a data analysis that includes contextual data which includes information about the user’s travel history, points of interest in/near locations where the user traveled, weather information in the user’s travel location, land use information, public transit routes, etc. Further in ¶0046 Ben-Akiva discloses the travel server may identify times during travel where the user stayed in a particular location longer than a predetermined period of time and in ¶0053 detecting a user travel during a period of time. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to determining usage information covering usage data of also a number of others in the active region during an analysis period of the token or a longer period as taught by Ben-Akiva in the system of Schulz in view of Heikkila, in order to identify times during travel where the user stayed in a particular location for longer than a predetermined time (Ben-Akiva ¶0046).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628